DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a method of fabricating a color filter substrate, comprising: forming a black matrix on a base substrate; forming spacers on a side of the black matrix away from the base substrate; forming an auxiliary electrode on a side of the spacers away from the black matrix, an orthographic projection of the black matrix on the base substrate covering an orthographic projection of the auxiliary electrode on the base substrate, and the orthographic projection of the auxiliary electrode on the base substrate completely covering orthographic projections of the spacers on the base substrate; and forming color filters on the base substrate and in a space defined by the black matrix, after the auxiliary electrode is formed, wherein the orthographic projection of the auxiliary electrode on the base substrate and the orthographic projection of the black matrix on the base substrate completely overlap each other.
Claim 8 recites, inter alia, a color filter substrate, comprising: a base substrate; a black matrix on the base substrate; spacers on a side of the black matrix away from the base substrate; an auxiliary electrode on a side of the spacers away from the black matrix, an orthographic projection of the black matrix on the base substrate covering an orthographic projection of the auxiliary electrode on the base substrate, and the 
None of the prior art of record alone or in combination discloses the claimed invention.
Kim et al. (US 2010/0103121) discloses a method of fabricating a color filter substrate, comprising: forming a black matrix on a base substrate; forming spacers on a side of the black matrix away from the base substrate; forming an auxiliary electrode on a side of the spacers away from the black matrix, an orthographic projection of the black matrix on the base substrate covering an orthographic projection of the auxiliary electrode on the base substrate, and the orthographic projection of the auxiliary electrode on the base substrate completely covering orthographic projections of the spacers on the base substrate; and forming color filters on the base substrate and in a space defined by the black matrix, after the auxiliary electrode is formed.
However, Kim does not expressly disclose wherein the orthographic projection of the auxiliary electrode on the base substrate and the orthographic projection of the black matrix on the base substrate completely overlap each other, nor would it have been obvious to do so in combination.
Claims 3, 5-7 and 12-14 are allowed by virtue of dependency from claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/5/21